Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (Claims 67-87,90) in the reply filed on October 20, 2022 is acknowledged.  Claims 88-89,91-96 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups II-IV, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 20, 2022.  The species are rejoined at this time.  


Claim Objections
Claim 74 is objected to because of the following informalities:  There are several abbreviations in Claim 74.  Each abbreviation needs to be written out so that it is clear what components are required in the claim language.  Appropriate correction is required.

Claim 87 has the abbreviation “APC.”  The abbreviation needs to be spelled out in the claim language.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 71,74,81,82-86 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 71 mentions the “thixotropic gel”; this is problematic because the independent claim 67 has been amended from thixotropic gel to separation barrier.  Therefore, there is not proper antecedent basis for “the thixotropic gel.”

	Claim 74 states “citrate salt (e.g. buffered sodium citrate).” It is unclear if the citrate salt must be a buffered sodium citrate.  

	Claim 81 which depends directly from claim 67 mentions a plasma fraction.  There is not proper antecedent basis because there is no mention of plasma fraction in claim 67.  

	Claim 82 depends from claim 67.  Claim 67 mentions a separation barrier not a gel in its process.  Therefore, there is no antecedent basis for “the gel” in claim 67.  Dependent claims 82-85 which all depend from claim 82 mention the gel and/or gel interface and have the exact same antecedent basis issue as present in claim 82.
	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 67-87, 90 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Emerson (US 20180296748)

Emerson teaches centrifuging a collection tube containing a biological sample and a separation barrier (Abstract, Paragraph 4, Paragraph 15) and agitating the collection tube at an angle and rate effective to create a thin layer of foam on top of said biological specimen.  The foam is inherently produced from the agitation. (Paragraphs 16 and 78) as in instant Claim 67, the collection tube further comprises an anticoagulant (Paragraph 65) as in instant Claim 68, wherein the biological sample comprises a plurality of components/whole blood has many components (Abstract) as in instant Claim 69, wherein the centrifugation is performed at a force or form about 500 g to about 4,000 g for a time sufficient to separate the plurality of components in the biological sample (Paragraph 67) as in instant Claim 70, wherein the thixotropic gel forms a barrier between the plurality of components of the biological sample (Paragraph 48) as in instant Claim 71, wherein the biological sample comprises whole blood (abstract) as in instant Claim 72, wherein the biological sample comprises a first component comprising a plasma fraction; and a second component comprising lymphocytes, monocytes, and erythrocytes (Abstract; Paragraph 42) as in instant Claim 73, Anticoagulants can include sodium citrate, EDTA, and citrate dextrose (Paragraph 65) as in instant Claim 74, the agitation mentioned in paragraph 78 of Emerson would take only a matter of seconds as in instant Claim 75, wherein the plasma fraction comprises platelets (Abstract) as in instant Claim 76, the platelet rich fraction would contain all the platelet rich plasma and also platelet poor plasma fraction would exist in the centrifuged sample (Abstract) as in instant as in instant Claim 77, Paragraph 16 states all of the platelet fraction can be removed (Paragraph 16) as in instant Claim 78, Paragraph 78 states that the tube can be agitated by performing an activity such as turning it upside down which would take only a few seconds.  According to the specification, this activity is enough to provide a plasma fraction with a straw color and a pinkish hue.  Furthermore, the PRP fraction mainly has platelets which are inherently straw color/off white, therefore it would be expected that a concentration of them would have such a color.  Because Emerson teaches the same process as carried out in applicant’s specification, it would also be expected that the plasma fraction would have a hue angle h, in the CIELAB system (which analyzes pigments in platelets) of from 310 to 350 degrees  as in instant Claims 79-80.  A foam layer would inherently be created on the surface of the platelet fraction because it is produced by agitating the centrifuged sample (Paragraph 78) as instant 81, wherein the centrifugal force creates a plasma gel interface between a surface of the gel and a surface of the plasma fraction (Paragraphs 73-78) as in instant Claim 82, wherein the plasma-gel interface comprises platelets (Paragraphs 73-78) as in instant Claim 83, wherein the platelets in the plasma-gel interface are releasably bound to the gel surface (Paragraphs 73-78) as in instant Claim 84, wherein the agitation releases platelets from the plasma-gel interface (Paragraphs 73-78) as in instant Claim 85, the agitation mentioned in paragraph 77 would release platelets from the plasma-gel interface so that they are suspended in the platelet fraction (Paragraphs 73-78) as in instant Claim 86, Paragraph 77 states that most of the platelets can be isolated using the method taught in Emerson.  Therefore, it would be expected that the available platelet concentration would increase by at least 10% (Paragraph 77) as in instant Claim 87, Emerson teaches the limitations in the instant set of claims; therefore, it would be inherently expected that the foam layer would have a density of from about 0.01 g/cm3 to about .25 g/cm3 as in instant Claim 90.

The reference teaches the clamed limitations

Conclusion 

All claims stand rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN K VAN BUREN whose telephone number is (571)270-1025. The examiner can normally be reached M-F:9:30am-5:40pm; 9:00-10:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAUREN K. VAN BUREN
Examiner
Art Unit 1632



/MARCIA S NOBLE/     Primary Examiner, Art Unit 1632